Exhibit 10.28

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

April 27, 2011

Annual Retainers

Except as otherwise provided herein, Golfsmith International Holdings, Inc. (the
“Company”) shall pay non-employee directors (for the purpose of this
Non-Employee Directors Compensation Plan, “Non-Employee Directors” shall mean
those individuals who are neither employees of the Company nor First Atlantic
Capital, Ltd.) the following annual retainers in equal quarterly amounts.

 

Director

   $ 48,000   

Audit Committee Chairperson

   $ 15,000   

Compensation Committee Chairperson

   $ 5,000   

Nominating Committee Chairperson

   $ 5,000   

Meeting and Other Fees

 

Board of Director’s meeting

   $ 1,500   

Committee meeting

   $ 1,000    Other meetings or Board service (as approved by the Chairman
of the Board)    $ 1,000   

Deferred Stock Units

Annual DSU Grant: The Company shall grant each Non-Employee Director, at the
Annual Shareholder’s Meeting or as soon as permitted by applicable insider
trading policies, a number of deferred stock units (“DSU”) worth the equivalent
of US $40,000 at the then current stock price. DSUs will be payable and
exercisable by directors only upon termination from Board Service.

Expense Reimbursement

The Company shall reimburse Non-Employee Directors for their out-of-pocket
travel and related expenses incurred in attending all Board and committee
meetings and other Board service.